24 So.3d 664 (2009)
Syehean BROWN, Appellant,
v.
STATE of Florida, Appellee.
No. 5D09-176.
District Court of Appeal of Florida, Fifth District.
December 15, 2009.
James S. Purdy, Public Defender, and Noel A. Pelella, Assistant Public Defender, Daytona Beach, for Appellant.
Bill McCollum, Attorney General, Tallahassee, and Rebecca Roark Wall, Assistant Attorney General, Daytona Beach, for Appellee.
PER CURIAM.
AFFIRMED. See Giuliano v. State, 46 So.2d 182 (Fla.1950).
MONACO, C.J., TORPY and COHEN, JJ., concur.